August 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      THE CITY OF HOUSTON, Appellant

NO. 14-12-00458-CV                          V.


 MARIA ZUNIGA RANJEL, INDIVIDUALLY AND AS GUARDIAN OF THE
    PERSON AND THE ESTATE OF JUAN MANUEL CORDERO, AN
 INCAPACITATED PERSON, AND JOHNSON CONTROLS, INC., Appellees

                      THE CITY OF HOUSTON, Appellant

NO. 14-12-00459-CV                          V.

 JEANIE TURNER, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
 ESTATE OF TRAVIS KELLY TURNER, DECEASED, NATHAN TURNER,
 INDIVIDUALLY, DERRICK TURNER, INDIVIDUALLY, AND JOHNSON
                   CONTROLS, INC., Appellees

                     ________________________________

        This cause, a consolidated appeal from the trial court’s order denying
appellant, the City of Houston’s plea to the jurisdiction, signed, May 8, 2012, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred when it denied the City of Houston’s plea to the jurisdiction. We
therefore REVERSE the trial court’s order denying the City of Houston’s plea to
the jurisdiction and RENDER judgment dismissing (1) the claims of Maria Zuniga
Ranjel, Individually and as Guardian of the Person and the Estate of Juan Manuel
Cordero, an Incapacitated Person against the City of Houston; (2) the claims of
Jeanie Turner, Individually and as Representative of the Estate of Travis Kelly
Turner, Deceased, Nathan Turner, Individually, Derrick Turner, Individually
against the City of Houston; and (3) the claims of Johnson Controls, Inc. against
the City of Houston.

       We further order that all costs incurred by reason of this appeal be paid,
jointly and severally, by appellees, Maria Zuniga Ranjel, Individually and as
Guardian of the Person and the Estate of Juan Manuel Cordero, an Incapacitated
Person; Jeanie Turner, Individually and as Representative of the Estate of Travis
Kelly Turner, Deceased, Nathan Turner, Individually, Derrick Turner,
Individually; and Johnson Controls, Inc.

      We further order this decision certified below for observance.